Opinion issued October 22, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01087-CV
____________

IN RE BENNIE RAY SMITH, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Bennie Ray Smith, has filed a petition for writ of mandamus
complaining of Judge Ernst's (1) October 9, 2002 order, dismissing his petition for
divorce.  We deny relator's petition because relator has an adequate remedy by
appeal.
	To be entitled to relief by writ of mandamus, relator must demonstrate that the
trial judge has committed a clear abuse of discretion or violated a legal duty, and that
relator lacks an adequate remedy by appeal.  See Walker v. Packer, 827 S.W.2d 833,
842 (Tex. 1992) (orig. proceeding).  Here, relator has an adequate remedy by appeal. 
Relator may appeal the dismissal of his petition for divorce by filing a notice of
appeal containing the information specified in Tex. R. App. P. 25.1(c) with the trial
court clerk by the 30th day following the signing of the dismissal and serving a copy
of the notice on all parties.  See Tex. R. App. P. 26.1.  Relator must also file with the
trial court clerk, with or before filing his notice of appeal, an affidavit of indigence
containing all of the information specified in Tex. R. App. P. 20.1(b).
	Because relator has an adequate remedy by appeal, we deny the petition for
writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Evans. (2)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Erwin Ernst, Senior Judge of the 12th/278th District Court
of Walker County.  The underlying suit is trial court cause no. 14,526, styled In the
Matter of the Marriage of Bennie Ray Smith and Regina Gay Smith, and in the
Interest of Kory Jurae Smith and Te'Ann Larae Smith, Minor Children.
2.    The Honorable Frank Evans, former Chief Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.